Case 1:20-cv-10060-NMG Document 4 Filed 01/13/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LAWRENCE LESSIG,
Plaintiff,

Vv.
C. A. No.: 1:20-cv-10060
THE NEW YORK TIMES COMPANY,
ELLEN POLLOCK, DANIEL PAQUET,
and NELLIE BOWLES,

Defendants.

 

 

NOTICE OF APPEARANCE

I, Tara D. Dunn, hereby enter my appearance on behalf of the Plaintiff Lawrence Lessig.

Respectfully submitted,

LAWRENCE LESSIG,
By his attorneys,

/s/ Tara D_ Dunn

Howard M. Cooper (BBO # 543842)

Tara D. Dunn (BBO # 699329)

TODD & WELD LLP

One Federal Street, 27" Floor

Boston, MA 02110

T: 617-720-2626

Email: hcooper@toddweld.com
tdunn@toddweld.com

Dated: January 13, 2019

CERTIFICATE OF SERVICE

I, Tara D. Dunn, hereby certify that this document has been filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on January 13, 2020.

/s/ Tara D. Dunn
Tara D. Dunn
